Metcalf, J.
1. It was a matter of discretion in the court to admit or to reject the evidence offered by the defendants in replj to the last evidence given by the plaintiff as to the quality of th 3 harrowing of his land by the defendant. The ruling of the court on that point is not a legal ground of exception. Ashworth v. Kittridge, 12 Cush. 193. Macullar v. Wall, 6 Gray, 507. Martin v. Maguire, 7 Gray, 177, and cases there cited.
2. The court rightly refused to permit the witness to state what a deceased witness testified on a former trial. Commonwealth v. Richards, 18 Pick. 434. Warren v. Nichols, 6 Met. 261.
3. The court rightly instructed the jury to disallow the defendant’s claim, in offset, of the charge for “ injury done to a piece of rye; ” the claim being for unliquidated damages.

Exceptions overruled.